FILED

UNITED sTATEs DISTRICT CoURT. APR"3 o 2019
FoR THE DISTRICT oF CoLUMBIA mem U_S_ msu-m & gankmpwy
' Courts for the District of Columb\a
ZENOBE RANDALL HART, )
)
Plaintiff, )
)
v ) Civil Action No. l:l9-cv-005 84 (UNA)

)
)
SYLVIA WIGGINS, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the com/plaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d
66l, 668_71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of
the claim being asserted so that they can prepare a responsive answer and an adequate defense and
determine whether the doctrine of res judicata applies. Brown v. Calz'fano, 75 F.R.D. 497, 498
(D.D.C. 1977). “A confused and rambling narrative of charges and conclusions . . . does not

comply with the requirements of Rule 8.” Cheeks v. Fort Myer Conslr. Corp., 71 F. Supp. 3d 163,

169 (D.D.C. 2014) (citation and internal quotation marks omitted).

Plaintiff, a resident of Farmville, Virginia, sues a single defendant, namely, Sylvia
Wiggins, a resident of Raleigh, North Carolina. The complaint is far from a model in clarity,
however, plaintiff seems to allege that defendant sexually harassed her at work. The complaint
goes on, however,‘ to discuss other unconnected and incomprehensible allegations relating to
“stalking,” stolen “intellectual property,” and child neglect. As relief, plaintiff vaguely requests
“judiciary restraint . . . against Sylvia Wiggins and I-Ielping Hand employees[,] as well as [her]
family members[.]”

The ill-defined and disj ointed allegations comprising the complaint fail to provide adequate
notice of a claim. Plaintiff also fails to identify a basis for this Court’s jurisdiction, venue, or her
right to entitlement to relief. As drafted, the complaint fails to meet the minimum pleading
standard set forth in Rule 8(a). Therefore, the Court will grant plaintiff’s application to proceed

in forma pauperis and will dismiss the complaint An Order e ' with this l\/lemorandum

   

Opinion is issued separately.

Date: April : , 2019 United States D&strict Judge

 

